                  Case 2:20-cv-00586-JCC Document 38 Filed 02/11/21 Page 1 of 2




                                                              THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                     WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE

 9       KELLIE BURLINGHAM,                                        CASE NO. C20-0586-JCC
10                                Plaintiff,                       MINUTE ORDER
11               v.

12       MICHAEL BROWN, et al.,

13                                Defendants.
14

15              The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17              This matter comes before the Court on the parties’ stipulated notice of dismissal of
18   Plaintiff Kellie Burlingham’s claims against the individual defendants 1 (Dkt. No. 37). Federal
19   Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an action without a
20   court order by filing . . . a stipulation of dismissal signed by all parties who have appeared.”
21   Here, the parties nevertheless request that the Court enter a proposed order filed with their
22   stipulation.
23              The parties have stipulated to dismissing all claims against the individual defendants with
24   prejudice, and the stipulation is signed by all parties who have appeared. (See Dkt. No. 37.) The
25   Ninth Circuit has held that a “plaintiff may dismiss some or all of the defendants . . . through a
26   1
         Michael Brown, Ashley Elliott, Matthew Garner, Daniel Perrine, Aaron Scott, and Christopher Wyche.


     MINUTE ORDER
     C20-0586-JCC
     PAGE - 1
               Case 2:20-cv-00586-JCC Document 38 Filed 02/11/21 Page 2 of 2




 1   Rule 41(a)(1) notice.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Thus, under

 2   Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the stipulation is self-executing. All claims

 3   against the individual defendants are DISMISSED with prejudice and without costs to any party,

 4   with each party to bear its own attorney fees and other litigation expenses.

 5

 6          DATED this 11th day of February 2021.

 7                                                          William M. McCool
                                                            Clerk of Court
 8
 9                                                          s/Paula McNabb
                                                            Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0586-JCC
     PAGE - 2
